Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Willow Tree Nursing Center,
(CCN: 055876),

Petitioner,

v.

Centers for Medicare & Medicaid Services.
Docket No. C-12-1250
ALJ Ruling No. 2013-2

Date: December 13, 2012

DISMISSAL

For the reasons set forth below, I conclude that Petitioner, Willow Tree Nursing Center,
is not entitled to Administrative Law Judge (ALJ) review of a determination made by the
Centers for Medicare & Medicaid Services (CMS) following a June 20, 2012 survey. I
therefore dismiss its hearing request pursuant to 42 C.F.R. § 498.70(b).

Discussion
Petitioner has no right to a hearing because CMS did not impose a remedy.’

Petitioner is a skilled nursing facility located in Oakland, California, that participates in
the Medicare program as a provider of services. On June 20, 2012, the California
Department of Public Health (State Agency) completed a survey of the facility and found
that it was not in substantial compliance with federal requirements. By letter dated July
10, 2012, the State Agency (as authorized by CMS) advised Petitioner that, based on the
survey findings, it would recommend that penalties be imposed unless the facility

' [make this one finding of fact/ conclusion of law.
achieved substantial compliance within three months of the last day of the survey (June
20, 2012). CMS Ex. 1.

On July 30, 2012, the State Agency revisited the facility, and determined that it had
corrected its deficiencies, so no penalties were imposed. CMS Ex. 3.

Nevertheless, on September 7, 2012, Petitioner requested a hearing to challenge the June
20 survey findings.

CMS now moves to dismiss Petitioner’s hearing request. Petitioner opposes.

The hearing rights of a long-term care facility are established by federal regulations at 42
C.F.R. Part 498. A provider dissatisfied with an initial determination is entitled to further
review, but administrative actions that are not initial determinations are not subject to
appeal. 42 C.F.R. § 498.3(a), (d). The regulations specify which actions are “initial
determinations” and set forth examples of actions that are not. A finding of
noncompliance that results in the imposition of a remedy specified in 42 C.F.R.

§ 488.406, “except the State monitoring remedy,” is an initial determination for which a
facility may request an ALJ hearing. 42 C.F.R. § 498.3(b)(13) (emphasis added). But a
facility has no right to a hearing unless CMS imposes one of the specified remedies.
Lutheran Home -- Caledonia, DAB No. 1753 (2000); Schowalter Villa, DAB No. 1688
(1999); Arcadia Acres, Inc., DAB No. 1607 (1997). The remedy, not the citation of a
deficiency, triggers the right to a hearing. Schowalter Villa; Arcadia Acres, Inc. Where
CMS withdraws the remedies or otherwise declines to impose one, Petitioner has no
hearing right. See, Fountain Lake Health & Rehabilitation, Inc., DAB No. 1985 (2005).

Petitioner concedes that CMS has not imposed any of the remedies specified in 42 C.F.R.
§ 488.406(a)(1) through (a)(8), but points out that § 488.406(a)(9) provides for
“alternative or additional State remedies approved by CMS.” Petitioner complains that,
as a result of the June survey findings (coupled with deficiency findings from earlier
surveys), it has been deemed a “special focus facility” and is subject to more frequent
surveys. P. Ex. 1, at 3. In Petitioner’s view, this designation subjects it to “an alternative
or additional State remed[y].” Petitioner’s argument fails because section 498.3(b)(13)
explicitly excludes the state monitoring remedy from those remedies that create a hearing
right. Under that section, a finding of noncompliance that results in the imposition of the
state monitoring remedy, but no other, is not an initial determination and not subject to
appeal. Fountain Lake Health & Rehabilitation, Inc. at 4.
Petitioner also raises Constitutional claims, which I have no authority to review.

Because CMS has imposed no remedies other than state monitoring, Petitioner has no
right to an ALJ hearing, and this matter must be dismissed. 42 C.F.R. § 498.70(b). I
therefore grant CMS’s motion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

